DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-24 are pending in this office action and presented for examination.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
The abstract should not repeat information given in the title.
The abstract should be in narrative form. However, the abstract is currently one short sentence that repeats the information in the title and one long sentence that does not avoid form and legal phraseology often used in patent claims, such as "comprising".
The format of the paragraph numbering is not consistent. For example, paragraph [00126] (two leading zeroes) is followed by paragraph [0127] (one leading zero). For example, paragraph [0197] is followed by paragraph [00198]. For example, paragraph [00198] is followed by paragraph [0199]. For example, paragraph [0222] is followed by paragraph [00223]. For example, paragraph [00223] is followed by paragraph [0224]. For example, paragraph [0260] is followed by paragraph [00261]. For example, paragraph [00269] is followed by paragraph [0270]. For example, paragraph [0279] is followed by paragraph [00280].
In paragraph [0145], “O to” should be “0 to”. 
In [0152], “corresponds (e.g., is represented by) to” should be “corresponds to (e.g., is represented by)”. 
Paragraph [0303] is followed by paragraphs [00104] and [00105]. 
In [00109], “a acceleration hardware” should be grammatically reworded.
In paragraph [00269], line 7, a closing parenthesis appears to be necessary. 
In paragraph [0273], line 2, it is unclear as to whether “called call a pick” should be “called a pick”.
In paragraph [0274], line 2, it is unclear as to whether “called call a switch” should be “called a switch”. 
In paragraph [00281], line 2, “input queue 3306” should be “input queue 3302”. 
In paragraph [00282], line 2, “input queue 3306” should be “input queue 3302”.
In paragraph [00285], line 2, “input queue 3406” should be “input queue 3402”.
In paragraph [00286], line 2, “input queue 3406” should be “input queue 3402”.
In paragraph [0313], “Figure 52-54” should be “Figures 52-54”.
In paragraph [0331], “Figure 52-54” should be “Figures 52-54”.
In paragraph [0332], it is unclear as to what Figures are being referred to by “Figures 41-8”. 
In paragraph [0335], “4302includes” should be “4302 includes”. 
In paragraph [0346], “bufferindicates” should have a space within. 
In paragraph [0348], “executeable” should be “executable”. 
Across paragraphs [0353] and [0354], reference character 5328A is used to refer to both an egress scheduler and an ingress scheduler. 
In paragraph [0355], the reference characters and associated steps do not appear to correspond to what is shown in Figure 55.
Paragraph [0357] does not appear to end in a period. 
In paragraph [0369], “singlestatic” should be “single static”. 
In paragraph [0378], “singlestream” should be “single stream”. 
In paragraph [0443], “7806” should be “7706”. 
In paragraph [0446], “overlayed” should be “overlaid”. 
In paragraph [0455], “limitted” should be “limited”. 
In paragraph [0562], “scale filed” should be “factor field”. 
In paragraph [0567], last line, “scale” should be “factor”. 
In paragraph [0572], “scale filed” should be “factor field”. 
In paragraph [0576], last line “scale” should be “factor”. 
In paragraph [0603], “field9274” should be “field 9274”. 
In paragraph [0626], it is unclear as to what is meant by “hf caches”.
In paragraph [0653], “rewritable’s” should be “rewritables”. 
In paragraph [0630], “cores 9702-A-N” should be “cores 9702A-N”.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Note, for example, that the title does not contain any mention of the recited sign modification field. 

Drawings
The drawings are objected to because:
In Figure 5, the “a” and “b” in the last line of code may need to be changed to uppercase to correspond to “A” and “B” in line 1. 
MPEP 608.02, section V, states that “[l]ead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake." However, Figure 32 (3219), Figure 13 (1310), Figure 23 (2310), Figure 50 (5001), Figure 51 (5124), Figure 52 (5222, 5224), Figure 53 (5322, 5324), Figure 54 (5422, 5424), Figure 82 (8212, 8204, 8204, 8208), Figure 84 (50, 8418, 8316, 5620), Figure 85 (8512, 8522, 8532), Figure 86 (5612, 8512, 8522, 8532), Figure 89B (8312, 518, 50, 8316, 5890) each contain one or more reference characters that are neither underlined nor associated with lead lines.
In Figure 23, reference character 13M12 appears to be incorrect. 
In Figure 32, the lead line emanating from the register appears to be directed past, rather than to, reference character 3220. 
In Figure 33, “CIRCUIRTY” should be “CIRCUITRY”.  
In Figure 34, “CIRCUIRTY” should be “CIRCUITRY”.
In Figure 37, “LEVE” may have been intended to be “LEVEL”. 
Reference character 3414 of Figure 34 may not be located in the specification.
In Figure 41, it is unclear as to why reference character 4104 appears twice.
In Figure 58, “EXRACTION” appears to be a typo.
In Figure 72, “EXEPCTION” appears to be a typo.
In Figure 75, it is unclear as to whether the discontinuity of the bold line in the upper right is intended.
In Figure 83, “430” may have been intended to be “8330”. 
In Figure 84, “5630” may have been intended to be “8330”. 
In Figure 85, all of the fields at the top are labeled “INPUT QUEUE ID” which does not appear to track the instant specification.  
In Figure 87, “DEPLN” may have been intended to be “DEPIN”. 
In Figure 87, “DEPOUT: …” should be started on a new line, akin to Figure 89A. 
In Figure 89A, “DEPLN” may have been intended to be “DEPIN”.
In Figure 91, “MEMORYOPERATION” should have a space within. 
In Figure 91, it is unclear as to why the last block is labeled “START”. 
In Figure 93A, the lead line associated with VVVV field 9320 appears to exclude the leftmost V bit but include a portion of the U bit. 
Words must appear in a horizontal, left-to-right fashion when the page is either upright or turned so that the top becomes the right side, except for graphs utilizing standard scientific convention to denote the axis of abscissas (of X) and the axis of ordinates (of Y). However, at least Figures 7A, 10A, 36, 51, 52, 53, 54, 67A-C, and 76A-C do not meet this requirement. Note that the previous Figures were given as examples; all instance of the above requirement not being met in the Figures should be alleviated. 
Numbers, letters, and reference characters should not cross or mingle with the lines. However, at least Figures 36, 37, 39, 43, 51, 52, 53, 54, 66, 69, 70, 72, 73, and 75 appear to contain instances of the above. Note that the previous Figures were given as examples; all instance of the above requirement not being met in the Figures should be alleviated.
The following reference characters do not appear to be located in the specification: 4202A, 4402C, 5126A, 5126B, 5130, 5132, 5208, 5214, 5224, 5226B, 5228B, 5230, 5232, 5302, 5302A, 5308, 5314, 5322, 5324, 5326B, 5328B, 5330, 5332, 5402, 5402A, 5414, 5422, 5426A, 
The following reference characters in the specification do not appear to be located in the drawings: 1304, 5302B, 5320, 5508. 
The following reference characters appear to designate different entities: 1200, 1210, 8000, 8400, 9972, 9982. 
Figures 92A-102 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claims 1-8 and 17-24 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, an “and” should precede the last distinct element of the claimed apparatus (i.e., the network), and “wherein … comprises” language rather than the “and … comprising” of claim 1, lines 4-5, should be used to further specify what a processing element of the plurality of processing elements comprises.
Claims 2-8 are objected to for failing to alleviate the objection of claim 1 above.

In claim 17, an “and” should precede the last distinct element of the claimed apparatus (i.e., the network), and “wherein … comprises” language rather than the “and … comprising” of claim 17, lines 6-7, should be used to further specify what a processing element of the plurality of processing elements comprises. 
Claims 18-24 are objected to for failing to alleviate the objection of claim 17 above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim(s) can be interpreted as software per se and thus can be made without an actual hardware apparatus. While the claim(s) do recite circuitry, paragraph [0644] discloses: “Accordingly, embodiments of the disclosure also include non-transitory, tangible machine-readable media containing instructions or containing design data, such as Hardware Description Language (HDL), which defines structures, circuits, apparatuses, processors and/or system features described herein. Such embodiments may also be referred to as program products.” As such, Examiner recommends inserting the limitation “hardware” in an appropriate part of the claim and all relevant places in further dependent claims (e.g. replacing the limitation “network” with the limitation “hardware network”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 9-10, 12, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming et al. (Fleming) (US 20180189063 A1) in view of Oberman et al. (Oberman) (US 20090150654).
Consider claim 1, Fleming discloses an apparatus comprising ([0091], line 1, spatial architecture): a plurality of processing elements ([0091], lines 2-3, light-weight processing elements (PE)); a network between the plurality of processing elements to transfer values 
However, Fleming does not disclose a sign modification circuit coupled to the aforementioned first plurality of input queues having the multiple bit width, and does not disclose the aforementioned configuration value comprising a sign modification field that causes the sign modification circuit to modify a sign bit of an aforementioned value from the first plurality of input queues according to the sign modification field to create a sign modified value, wherein the sign modified value is used for the aforementioned creating a resultant value.
On the other hand, Oberman discloses a sign modification circuit ([0090], lines 1-2, absolute value/negation blocks 618, 620, 622 are usable to invert the sign bit of the operands) coupled to operation circuitry (Figure 5, which shows mantissa path 516 and exponent path 518 downstream of the operation preparation block 514), a configuration value comprising a sign modification field that causes the sign modification circuit to modify a sign bit of a value according to the sign modification field to create a sign modified value ([0090], lines 1-3, absolute value/negation blocks 618, 620, 622 are usable to invert the sign bit of the operands in response to OPCTL signals (not explicitly shown); [0086], lines 3-22, control block 530 receives the opcode and generates various opcode-dependent control signals, denoted generally herein as "OPCTL," that can be propagated to each circuit block in synchronization with data propagation through the pipeline. (The connection of OPCTL signals into the various circuit blocks is not 
Oberman’s teaching increases system capability by enabling the specification that the negative of an operand or absolute value of an operand is to be used (Oberman, [0090], lines 3-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oberman with the invention of Fleming in order to increase system capability. Additionally, this modification merely entails applying a known technique (Oberman’s technique of inverting the sign bit of operands) to a known device (method, or product) ready for improvement (Fleming’s device, as cited above) to yield predictable results (Fleming’s device, wherein the sign bit of the operands is able to be inverted), which is an exemplary rationale that may support a conclusion of 

Consider claim 2, the overall combination entails the sign bit of the value from the first plurality of input queues is to be unconditionally inverted when the sign modification field of the configuration value stores an unconditional inversion command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state).

Consider claim 4, the overall combination entails the sign bit of the value from the first plurality of input queues is to be unconditionally set to a positive sign when the sign 

Consider claim 9, Fleming discloses coupling a plurality of processing elements ([0091], lines 2-3, light-weight processing elements (PE)) with a network to transfer values between the plurality of processing elements ([0091], lines 3-4, inter-PE network), wherein a processing element of the plurality of processing elements ([0119], line 1, processing element 900) comprises a first plurality of input queues having a multiple bit width coupled to the network ([0120], lines 4-5, data input buffer 924 or data input buffer 926; [0109], lines 9-11, a data path network has a wider (e.g., bit transport) width than the width of a flow control path network; [0116], lines 18-19, the width of the processing elements is 64 bits), at least one first output queue having the multiple bit width coupled to the network ([0120], lines 5-6, data output buffer 934 (e.g., default) or data output buffer 936; [0109], lines 9-11, a data path network has a wider (e.g., bit transport) width than the width of a flow control path network; [0116], lines 18-19, the width of the processing elements is 64 bits), operation circuitry coupled to the first plurality of input queues having the multiple bit width ([0119], line 19, ALU 918 executes);storing a configuration value in a configuration register within the processing element ([0119], lines 3-6, operation configuration register 919 is loaded during configuration (e.g., mapping) and specifies the particular operation (or operations) this processing (e.g., compute) element is to perform); performing a selected operation, specified by the configuration value, of a plurality of operations with the operation circuitry ([0119], lines 3-6, operation configuration register 919 is loaded 
However, Fleming does not disclose a sign modification circuit coupled to the aforementioned first plurality of input queues having the multiple bit width, and does not disclose the aforementioned configuration value comprising a sign modification field, and performing a sign modification operation with the sign modification circuit on a sign bit of an aforementioned value from the first plurality of input queues according to the sign modification field of the configuration value to create a sign modified value, wherein the sign modified value is used for the aforementioned creating a resultant value.
On the other hand, Oberman discloses a sign modification circuit ([0090], lines 1-2, absolute value/negation blocks 618, 620, 622 are usable to invert the sign bit of the operands) coupled to operation circuitry (Figure 5, which shows mantissa path 516 and exponent path 518 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oberman with the invention of Fleming in order to increase system capability. Additionally, this modification merely entails applying a known technique (Oberman’s technique of inverting the sign bit of operands) to a known device (method, or product) ready for improvement (Fleming’s device, as cited above) to yield predictable results (Fleming’s device, wherein the sign bit of the operands is able to be inverted), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Oberman’s teaching of a sign modification circuit coupled to operation circuitry, when applied to the invention of Fleming which entails the first plurality of input queues coupled to operation circuitry, results in the overall claim limitation of a sign modification circuitry coupled to the first plurality of input queues. Note that Oberman’s teaching of a sign modification circuit to modify a sign bit of a value, when applied to the invention of Fleming wherein values are from the first plurality of input queues, results in the overall claim limitation of performing a sign modification operation with the sign modification circuit on a sign bit of a value from the first plurality of input queues. Note that Oberman’s teaching of a sign modified value, when applied to the invention of Fleming which entails performing a selected operation, specified by the configuration value, of a plurality of operations with the operation circuitry on a value from the first plurality of input queues and a value from the first plurality of input queues, results in the overall claim limitation of performing a selected 

Consider claim 10, the overall combination entails the sign modification operation comprises the sign bit of the value from the first plurality of input queues being unconditionally inverted when the sign modification field of the configuration value stores an unconditional inversion command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state).

Consider claim 12, the overall combination entails the sign modification operation comprises the sign bit of the value from the first plurality of input queues being unconditionally set to a positive sign when the sign modification field of the configuration value stores an unconditional modulus command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state).

Consider claim 17, Fleming discloses a hardware processor comprising: a core with a decoder to decode an instruction into a decoded instruction and an execution unit to execute the decoded instruction to perform a first operation ([0077], lines 8-10, hardware processor 200 (e.g., each core thereof) may include a hardware decoder (e.g., decode unit) and a hardware execution 
However, Fleming does not disclose a sign modification circuit coupled to the aforementioned first plurality of input queues having the multiple bit width, and does not disclose the aforementioned configuration value comprising a sign modification field that causes the sign modification circuit to modify a sign bit of an aforementioned value from the first plurality of input queues according to the sign modification field to create a sign modified value, wherein the sign modified value is used for the aforementioned creating a resultant value.
On the other hand, Oberman discloses a sign modification circuit ([0090], lines 1-2, absolute value/negation blocks 618, 620, 622 are usable to invert the sign bit of the operands) coupled to operation circuitry (Figure 5, which shows mantissa path 516 and exponent path 518 downstream of the operation preparation block 514), a configuration value comprising a sign modification field that causes the sign modification circuit to modify a sign bit of a value according to the sign modification field to create a sign modified value ([0090], lines 1-3, 
Oberman’s teaching increases system capability by enabling the specification that the negative of an operand or absolute value of an operand is to be used (Oberman, [0090], lines 3-5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Oberman with the 

Consider claim 18, the overall combination entails the sign bit of the value from the first plurality of input queues is to be unconditionally inverted when the sign modification field of the configuration value stores an unconditional inversion command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute 

Consider claim 20, the overall combination entails the sign bit of the value from the first plurality of input queues is to be unconditionally set to a positive sign when the sign modification field of the configuration value stores an unconditional modulus command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state).

Claims 3, 11, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming and Oberman as applied to claims 1, 9, and 17 above, and further in view of Jennings et al. (Jennings) (US 20120203814 A1).
Consider claim 3, the combination of Fleming and Oberman entails the sign bit of the value from the first plurality of input queues is to be unconditionally set to a positive sign when the sign modification field of the configuration value stores an unconditional modulus command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state), but does not entail the sign bit of the value from the first plurality of input queues is to be unconditionally set to a negative sign when the sign modification field of the configuration value stores an unconditional negation command value.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jennings with the aforementioned combination of Fleming and Oberman in view of its usefulness. Additionally, this modification merely entails applying a known technique (Jennings’s technique of forcing a sign negative) to a known device (method, or product) ready for improvement (the combination of Fleming and Oberman, as explained above) to yield predictable results (the combination of Fleming and Oberman, wherein the sign bit of the value from the first plurality of input queues can be unconditionally set not just to a positive sign but also, alternatively, to a negative sign when the sign modification field of the configuration value stores an unconditional negation command value), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 11, the combination of Fleming and Oberman entails the sign modification operation comprises the sign bit of the value from the first plurality of input queues being unconditionally set to a positive sign when the sign modification field of the configuration value stores an unconditional modulus command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state), but does not entail the sign bit of the value from the first 
On the other hand, Jennings discloses forcing a sign negative as an additional capability to forcing a sign positive ([0077], lines 1-3, it may often be useful for the sign control 462 and 463 to further include forcing the sign positive and forcing the sign negative).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jennings with the aforementioned combination of Fleming and Oberman in view of its usefulness. Additionally, this modification merely entails applying a known technique (Jennings’s technique of forcing a sign negative) to a known device (method, or product) ready for improvement (the combination of Fleming and Oberman, as explained above) to yield predictable results (the combination of Fleming and Oberman, wherein the sign bit of the value from the first plurality of input queues can be unconditionally set not just to a positive sign but also, alternatively, to a negative sign when the sign modification field of the configuration value stores an unconditional negation command value), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 19, the combination of Fleming and Oberman entails the sign bit of the value from the first plurality of input queues is to be unconditionally set to a positive sign when the sign modification field of the configuration value stores an unconditional modulus command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state), but does 
On the other hand, Jennings discloses forcing a sign negative as an additional capability to forcing a sign positive ([0077], lines 1-3, it may often be useful for the sign control 462 and 463 to further include forcing the sign positive and forcing the sign negative).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jennings with the aforementioned combination of Fleming and Oberman in view of its usefulness. Additionally, this modification merely entails applying a known technique (Jennings’s technique of forcing a sign negative) to a known device (method, or product) ready for improvement (the combination of Fleming and Oberman, as explained above) to yield predictable results (the combination of Fleming and Oberman, wherein the sign bit of the value from the first plurality of input queues can be unconditionally set not just to a positive sign but also, alternatively, to a negative sign when the sign modification field of the configuration value stores an unconditional negation command value), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Claims 5, 7, 13, 15, 21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming and Oberman as applied to claims 1, 9, and 17 above, and further in view of Morris et al. (Morris) (US 5859999).
Consider claim 5, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the network (Fleming, [0119], line 10, 
However, the combination thus far does not entail the aforementioned inverting being conditional, and as such does not entail that the aforementioned inverting occurs when the sign modification field of the configuration value stores a conditional inversion command value and a first value is stored in an input queue of the second one or more input queues, and the sign bit of the value from the first plurality of input queues is to not be modified when the sign modification field of the configuration value stores the conditional inversion command value and a second, different value is stored in the input queue of the second one or more input queues.
On the other hand, Morris discloses conditional operations, wherein a value determines whether an operation is performed (col. 1, lines 14-21, typically, programs are designed to execute certain instructions conditionally, i.e. if one or more conditions are satisfied then the conditional instructions will be executed otherwise they will not be executed. In this context, "executed" means that an instruction performs a specified operation which will result in a modification of the state of the computer system and/or result in a particular sequence of events within the computer system; col. 1, lines 29-41, predicated execution is implemented by associating a "predicate" with an instruction where the predicate controls whether or not that 
Morris’s teaching increases system capability (by supporting conditional operations) and supports typical programs that are designed to execute certain instructions conditionally (Morris, col. 1, lines 14-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morris with the combination of Fleming and Oberman in order to increase system capability (by supporting conditional operations) and support typical programs that are designed to execute certain instructions conditionally. Additionally, this modification merely entails applying a known technique (Morris’s technique of conditional operations) to a known device (method, or product) ready for improvement (the combination of Fleming and Oberman, as explained above) to yield predictable results (the combination of Fleming and Oberman, wherein the inversion command can be executed conditionally), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Morris’s teaching of conditional operations, when applied to the combination of Fleming and Oberman which entails, as cited, the processing element further comprising a second one or more input queues coupled to the network and having a second width that is narrower than the multiple bit width of the first plurality of input queues, and: the sign bit 

Consider claim 7, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the network (Fleming, [0119], line 10, control input buffer 922) and having a second width that is narrower than the multiple bit width of the first plurality of input queues (Fleming, [0119], lines 20-21, data in control input buffer 922 and control output buffer 932 may be a single bit), and: the sign bit of the value from the first plurality of input queues is to be set to a positive sign when the sign modification field of the configuration value stores a modulus command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state).
However, the combination thus far does not entail the aforementioned setting to a positive sign being conditional, and as such does not entail that the aforementioned setting to a positive sign occurs when the sign modification field of the configuration value stores a 
On the other hand, Morris discloses conditional operations, wherein a value determines whether an operation is performed (col. 1, lines 14-21, typically, programs are designed to execute certain instructions conditionally, i.e. if one or more conditions are satisfied then the conditional instructions will be executed otherwise they will not be executed. In this context, "executed" means that an instruction performs a specified operation which will result in a modification of the state of the computer system and/or result in a particular sequence of events within the computer system; col. 1, lines 29-41, predicated execution is implemented by associating a "predicate" with an instruction where the predicate controls whether or not that instruction is executed. If the predicate evaluates to "true", the instruction is executed; if the predicate evaluates to "false", the instruction is not executed. The definition of "true" and "false" may vary with each embodiment. The function by which the predicate is determined to be true or false may also vary with each embodiment. For example, some embodiments may define the predicate to be a single bit where a value of one is true and a value of zero is false while alternate embodiments may define the predicate to be multiple bits with a specific function for interpreting these bits to be true or false).
Morris’s teaching increases system capability (by supporting conditional operations) and supports typical programs that are designed to execute certain instructions conditionally (Morris, col. 1, lines 14-17). 

Consider claim 13, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the network (Fleming, [0119], line 10, control input buffer 922) and having a second width that is narrower than the multiple bit width of the first plurality of input queues (Fleming, [0119], lines 20-21, data in control input buffer 922 and control output buffer 932 may be a single bit), and the sign modification operation comprises: inverting the sign bit of the value from the first plurality of input queues when the sign modification field of the configuration value stores an inversion command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state).
However, the combination thus far does not entail the aforementioned inverting being conditional, and as such does not entail that the aforementioned inverting occurs when the sign modification field of the configuration value stores a conditional inversion command value and a first value is stored in an input queue of the second one or more input queues, and not modifying the sign bit of the value from the first plurality of input queues when the sign modification field of the configuration value stores the conditional inversion command value and a second, different value is stored in the input queue of the second one or more input queues.
On the other hand, Morris discloses conditional operations, wherein a value determines whether an operation is performed (col. 1, lines 14-21, typically, programs are designed to execute certain instructions conditionally, i.e. if one or more conditions are satisfied then the conditional instructions will be executed otherwise they will not be executed. In this context, "executed" means that an instruction performs a specified operation which will result in a modification of the state of the computer system and/or result in a particular sequence of events 
Morris’s teaching increases system capability (by supporting conditional operations) and supports typical programs that are designed to execute certain instructions conditionally (Morris, col. 1, lines 14-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morris with the combination of Fleming and Oberman in order to increase system capability (by supporting conditional operations) and support typical programs that are designed to execute certain instructions conditionally. Additionally, this modification merely entails applying a known technique (Morris’s technique of conditional operations) to a known device (method, or product) ready for improvement (the combination of Fleming and Oberman, as explained above) to yield predictable results (the combination of Fleming and Oberman, wherein the inversion command can be executed conditionally), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Morris’s teaching of conditional operations, when applied to the combination of Fleming and Oberman which entails, as cited, the processing element further 

Consider claim 15, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the network (Fleming, [0119], line 10, control input buffer 922) and having a second width that is narrower than the multiple bit width of the first plurality of input queues (Fleming, [0119], lines 20-21, data in control input buffer 922 and control output buffer 932 may be a single bit), and the sign modification operation comprises: setting the sign bit of the value from the first plurality of input queues to a positive sign when the sign modification field of the configuration value stores a modulus command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state).

On the other hand, Morris discloses conditional operations, wherein a value determines whether an operation is performed (col. 1, lines 14-21, typically, programs are designed to execute certain instructions conditionally, i.e. if one or more conditions are satisfied then the conditional instructions will be executed otherwise they will not be executed. In this context, "executed" means that an instruction performs a specified operation which will result in a modification of the state of the computer system and/or result in a particular sequence of events within the computer system; col. 1, lines 29-41, predicated execution is implemented by associating a "predicate" with an instruction where the predicate controls whether or not that instruction is executed. If the predicate evaluates to "true", the instruction is executed; if the predicate evaluates to "false", the instruction is not executed. The definition of "true" and "false" may vary with each embodiment. The function by which the predicate is determined to be true or false may also vary with each embodiment. For example, some embodiments may define the predicate to be a single bit where a value of one is true and a value of zero is false while alternate embodiments may define the predicate to be multiple bits with a specific function for interpreting these bits to be true or false).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morris with the combination of Fleming and Oberman in order to increase system capability (by supporting conditional operations) and support typical programs that are designed to execute certain instructions conditionally. Additionally, this modification merely entails applying a known technique (Morris’s technique of conditional operations) to a known device (method, or product) ready for improvement (the combination of Fleming and Oberman, as explained above) to yield predictable results (the combination of Fleming and Oberman, wherein the modulus command can be executed conditionally), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Morris’s teaching of conditional operations, when applied to the combination of Fleming and Oberman which entails, as cited, the processing element further comprising a second one or more input queues coupled to the network and having a second width that is narrower than the multiple bit width of the first plurality of input queues, and the sign modification operation comprising: setting the sign bit of the value from the first plurality of input queues to a positive sign when the sign modification field of the configuration value stores a modulus command value, results in the overall claimed subject matter of setting the sign bit of the value from the first plurality of input queues to a positive sign when the sign modification field of the configuration value stores a conditional modulus command value and a first value is stored in an input queue of the second one or more input queues, and not modifying the sign bit of the value from the first plurality of input queues when the sign modification field of the 

Consider claim 21, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the network (Fleming, [0119], line 10, control input buffer 922) and having a second width that is narrower than the multiple bit width of the first plurality of input queues (Fleming, [0119], lines 20-21, data in control input buffer 922 and control output buffer 932 may be a single bit), and: the sign bit of the value from the first plurality of input queues is to be inverted when the sign modification field of the configuration value stores an inversion command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state).
However, the combination thus far does not entail the aforementioned inverting being conditional, and as such does not entail that the aforementioned inverting occurs when the sign modification field of the configuration value stores a conditional inversion command value and a first value is stored in an input queue of the second one or more input queues, and the sign bit of the value from the first plurality of input queues is to not be modified when the sign modification field of the configuration value stores the conditional inversion command value and a second, different value is stored in the input queue of the second one or more input queues.
On the other hand, Morris discloses conditional operations, wherein a value determines whether an operation is performed (col. 1, lines 14-21, typically, programs are designed to execute certain instructions conditionally, i.e. if one or more conditions are satisfied then the 
Morris’s teaching increases system capability (by supporting conditional operations) and supports typical programs that are designed to execute certain instructions conditionally (Morris, col. 1, lines 14-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morris with the combination of Fleming and Oberman in order to increase system capability (by supporting conditional operations) and support typical programs that are designed to execute certain instructions conditionally. Additionally, this modification merely entails applying a known technique (Morris’s technique of conditional operations) to a known device (method, or product) ready for improvement (the combination of Fleming and Oberman, as explained above) to yield predictable results (the combination of Fleming and Oberman, wherein the inversion command can be executed 

Consider claim 23, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the network (Fleming, [0119], line 10, control input buffer 922) and having a second width that is narrower than the multiple bit width of the first plurality of input queues (Fleming, [0119], lines 20-21, data in control input buffer 922 and control output buffer 932 may be a single bit), and: the sign bit of the value from the first plurality of input queues is to be set to a positive sign when the sign modification field of the configuration value stores a modulus command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an 
However, the combination thus far does not entail the aforementioned setting to a positive sign being conditional, and as such does not entail that the aforementioned setting to a positive sign occurs when the sign modification field of the configuration value stores a conditional modulus command value and a first value is stored in an input queue of the second one or more input queues, and the sign bit of the value from the first plurality of input queues is to not be modified when the sign modification field of the configuration value stores the conditional modulus command value and a second, different value is stored in the input queue of the second one or more input queues.
On the other hand, Morris discloses conditional operations, wherein a value determines whether an operation is performed (col. 1, lines 14-21, typically, programs are designed to execute certain instructions conditionally, i.e. if one or more conditions are satisfied then the conditional instructions will be executed otherwise they will not be executed. In this context, "executed" means that an instruction performs a specified operation which will result in a modification of the state of the computer system and/or result in a particular sequence of events within the computer system; col. 1, lines 29-41, predicated execution is implemented by associating a "predicate" with an instruction where the predicate controls whether or not that instruction is executed. If the predicate evaluates to "true", the instruction is executed; if the predicate evaluates to "false", the instruction is not executed. The definition of "true" and "false" may vary with each embodiment. The function by which the predicate is determined to be true or false may also vary with each embodiment. For example, some embodiments may define the predicate to be a single bit where a value of one is true and a value of zero is false while alternate 
Morris’s teaching increases system capability (by supporting conditional operations) and supports typical programs that are designed to execute certain instructions conditionally (Morris, col. 1, lines 14-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morris with the combination of Fleming and Oberman in order to increase system capability (by supporting conditional operations) and support typical programs that are designed to execute certain instructions conditionally. Additionally, this modification merely entails applying a known technique (Morris’s technique of conditional operations) to a known device (method, or product) ready for improvement (the combination of Fleming and Oberman, as explained above) to yield predictable results (the combination of Fleming and Oberman, wherein the modulus command can be executed conditionally), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Morris’s teaching of conditional operations, when applied to the combination of Fleming and Oberman which entails, as cited, the processing element further comprising a second one or more input queues coupled to the network and having a second width that is narrower than the multiple bit width of the first plurality of input queues, and: the sign bit of the value from the first plurality of input queues is to be set to a positive sign when the sign modification field of the configuration value stores a modulus command value, results in the overall claimed subject matter of the sign bit of the value from the first plurality of input queues is to be set to a positive sign when the sign modification field of the configuration value stores a conditional modulus command value and a first value is stored in an input queue of the second .

Claims 6, 14, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming and Oberman as applied to claims 1, 9, and 17 above, and further in view of Jennings et al. (Jennings) (US 20120203814 A1) and Morris et al. (Morris) (US 5859999).
Consider claim 6, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the network (Fleming, [0119], line 10, control input buffer 922) and having a second width that is narrower than the multiple bit width of the first plurality of input queues (Fleming, [0119], lines 20-21, data in control input buffer 922 and control output buffer 932 may be a single bit), and entails the sign bit of the value from the first plurality of input queues is to be set to a positive sign when the sign modification field of the configuration value stores a modulus command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state), but does not entail the sign bit of the value from the first plurality of input queues is to be set to a negative sign when the sign modification field of the configuration value stores a negation command value. Furthermore, the combination thus far does not entail the aforementioned setting to a negative sign being conditional, and as such does not entail that the aforementioned setting to a negative sign occurs when the sign modification field of the configuration value stores a conditional negation command value and a first value is 
On the other hand, Jennings discloses forcing a sign negative as an additional capability to forcing a sign positive ([0077], lines 1-3, it may often be useful for the sign control 462 and 463 to further include forcing the sign positive and forcing the sign negative).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jennings with the aforementioned combination of Fleming and Oberman in view of its usefulness. Additionally, this modification merely entails applying a known technique (Jennings’s technique of forcing a sign negative) to a known device (method, or product) ready for improvement (the combination of Fleming and Oberman, as explained above) to yield predictable results (the combination of Fleming and Oberman, wherein the sign bit of the value from the first plurality of input queues can be unconditionally set not just to a positive sign but also, alternatively, to a negative sign when the sign modification field of the configuration value stores an unconditional negation command value), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
However, the combination thus far does not entail the aforementioned setting to a negative sign being conditional, and as such does not entail that the aforementioned setting to a negative sign occurs when the sign modification field of the configuration value stores a conditional negation command value and a first value is stored in an input queue of the second one or more input queues, and the sign bit of the value from the first plurality of input queues is 
On the other hand, Morris discloses conditional operations, wherein a value determines whether an operation is performed (col. 1, lines 14-21, typically, programs are designed to execute certain instructions conditionally, i.e. if one or more conditions are satisfied then the conditional instructions will be executed otherwise they will not be executed. In this context, "executed" means that an instruction performs a specified operation which will result in a modification of the state of the computer system and/or result in a particular sequence of events within the computer system; col. 1, lines 29-41, predicated execution is implemented by associating a "predicate" with an instruction where the predicate controls whether or not that instruction is executed. If the predicate evaluates to "true", the instruction is executed; if the predicate evaluates to "false", the instruction is not executed. The definition of "true" and "false" may vary with each embodiment. The function by which the predicate is determined to be true or false may also vary with each embodiment. For example, some embodiments may define the predicate to be a single bit where a value of one is true and a value of zero is false while alternate embodiments may define the predicate to be multiple bits with a specific function for interpreting these bits to be true or false).
Morris’s teaching increases system capability (by supporting conditional operations) and supports typical programs that are designed to execute certain instructions conditionally (Morris, col. 1, lines 14-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morris with the combination of 

Consider claim 14, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the network (Fleming, [0119], line 10, 
On the other hand, Jennings discloses forcing a sign negative as an additional capability to forcing a sign positive ([0077], lines 1-3, it may often be useful for the sign control 462 and 463 to further include forcing the sign positive and forcing the sign negative).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jennings with the aforementioned combination of Fleming and Oberman in view of its usefulness. Additionally, 
However, the combination thus far does not entail the aforementioned setting to a negative sign being conditional, and as such does not entail that the aforementioned setting to a negative sign occurs when the sign modification field of the configuration value stores a conditional negation command value and a first value is stored in an input queue of the second one or more input queues, and not modifying the sign bit of the value from the first plurality of input queues when the sign modification field of the configuration value stores the conditional negation command value and a second, different value is stored in the input queue of the second one or more input queues.
On the other hand, Morris discloses conditional operations, wherein a value determines whether an operation is performed (col. 1, lines 14-21, typically, programs are designed to execute certain instructions conditionally, i.e. if one or more conditions are satisfied then the conditional instructions will be executed otherwise they will not be executed. In this context, "executed" means that an instruction performs a specified operation which will result in a modification of the state of the computer system and/or result in a particular sequence of events within the computer system; col. 1, lines 29-41, predicated execution is implemented by 
Morris’s teaching increases system capability (by supporting conditional operations) and supports typical programs that are designed to execute certain instructions conditionally (Morris, col. 1, lines 14-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morris with the combination of Fleming, Oberman, and Jennings in order to increase system capability (by supporting conditional operations) and support typical programs that are designed to execute certain instructions conditionally. Additionally, this modification merely entails applying a known technique (Morris’s technique of conditional operations) to a known device (method, or product) ready for improvement (the combination of Fleming, Oberman, and Jennings, as explained above) to yield predictable results (the combination of Fleming, Oberman, and Jennings, wherein the negation command can be executed conditionally), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Morris’s teaching of conditional operations, when applied to the combination of Fleming, Oberman, and Jennings which entails, as cited, the processing element further comprising a second one or more input 

Consider claim 22, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the network (Fleming, [0119], line 10, control input buffer 922) and having a second width that is narrower than the multiple bit width of the first plurality of input queues (Fleming, [0119], lines 20-21, data in control input buffer 922 and control output buffer 932 may be a single bit), and entails the sign bit of the value from the first plurality of input queues is to be set to a positive sign when the sign modification field of the configuration value stores a modulus command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state), but does not entail the sign bit of the value from the first plurality of input queues is to be set to a negative sign when the sign modification field of the configuration value stores a negation command value. Furthermore, the combination thus far 
On the other hand, Jennings discloses forcing a sign negative as an additional capability to forcing a sign positive ([0077], lines 1-3, it may often be useful for the sign control 462 and 463 to further include forcing the sign positive and forcing the sign negative).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Jennings with the aforementioned combination of Fleming and Oberman in view of its usefulness. Additionally, this modification merely entails applying a known technique (Jennings’s technique of forcing a sign negative) to a known device (method, or product) ready for improvement (the combination of Fleming and Oberman, as explained above) to yield predictable results (the combination of Fleming and Oberman, wherein the sign bit of the value from the first plurality of input queues can be unconditionally set not just to a positive sign but also, alternatively, to a negative sign when the sign modification field of the configuration value stores an unconditional negation command value), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.
However, the combination thus far does not entail the aforementioned setting to a negative sign being conditional, and as such does not entail that the aforementioned setting to a 
On the other hand, Morris discloses conditional operations, wherein a value determines whether an operation is performed (col. 1, lines 14-21, typically, programs are designed to execute certain instructions conditionally, i.e. if one or more conditions are satisfied then the conditional instructions will be executed otherwise they will not be executed. In this context, "executed" means that an instruction performs a specified operation which will result in a modification of the state of the computer system and/or result in a particular sequence of events within the computer system; col. 1, lines 29-41, predicated execution is implemented by associating a "predicate" with an instruction where the predicate controls whether or not that instruction is executed. If the predicate evaluates to "true", the instruction is executed; if the predicate evaluates to "false", the instruction is not executed. The definition of "true" and "false" may vary with each embodiment. The function by which the predicate is determined to be true or false may also vary with each embodiment. For example, some embodiments may define the predicate to be a single bit where a value of one is true and a value of zero is false while alternate embodiments may define the predicate to be multiple bits with a specific function for interpreting these bits to be true or false).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Morris with the combination of Fleming, Oberman, and Jennings in order to increase system capability (by supporting conditional operations) and support typical programs that are designed to execute certain instructions conditionally. Additionally, this modification merely entails applying a known technique (Morris’s technique of conditional operations) to a known device (method, or product) ready for improvement (the combination of Fleming, Oberman, and Jennings, as explained above) to yield predictable results (the combination of Fleming, Oberman, and Jennings, wherein the negation command can be executed conditionally), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143. Note that Morris’s teaching of conditional operations, when applied to the combination of Fleming, Oberman, and Jennings which entails, as cited, the processing element further comprising a second one or more input queues coupled to the network and having a second width that is narrower than the multiple bit width of the first plurality of input queues, and: the sign bit of the value from the first plurality of input queues is to be set to a negative sign when the sign modification field of the configuration value stores a negation command value, results in the overall claimed subject matter of the sign bit of the value from the first plurality of input queues is to be set to a negative sign when the sign modification field of the configuration value stores a conditional negation command value and a first value is stored in an input queue of the second one or more input queues, and the sign bit of the value from the first plurality of input queues is to not be modified when the sign .

Claims 8, 16, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fleming and Oberman as applied to claims 1, 9, and 17 above, and further in view of Ahsan et al. (Ahsan) (US 5053986).
Consider claim 8, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the network (Fleming, [0119], line 10, control input buffer 922) and having a second width that is narrower than the multiple bit width of the first plurality of input queues (Fleming, [0119], lines 20-21, data in control input buffer 922 and control output buffer 932 may be a single bit), and the sign bit of the value from the first plurality of input queues is to unconditionally be set to a value when the sign modification field of the configuration value stores a source sign command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state).
However, the combination thus far does not entail the value is stored in an input queue of the second one or more input queues.
On the other hand, Ahsan discloses of a sign bit being set to a value stored in an input queue (col. 16, lines 43-46, a first plurality of stages 801 (or single bit registers) corresponding to each of stages 3-7 of the pipeline of the preferred embodiment are provided for preserving the sign of a first operand; col. 17, line 9, provides the sign 833; col. 17, line 38, sign information restored).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ahsan with the combination of Fleming and Oberman in order to support the capability of retaining a sign for future use, which is desirable in certain applications. Additionally, this modification merely entails applying a known technique (Ahsan’s technique of a sign bit being set to a value stored in an input queue) to a known device (method, or product) ready for improvement (the combination of Fleming and Oberman, as explained above) to yield predictable results (the combination of Fleming and Oberman, wherein the sign bit is set to a value stored in an input queue of the aforementioned second one or more input queues of the combination of Fleming and Oberman), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 16, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the network (Fleming, [0119], line 10, control input buffer 922) and having a second width that is narrower than the multiple bit width of the first plurality of input queues (Fleming, [0119], lines 20-21, data in control input buffer 922 and control output buffer 932 may be a single bit), and the sign modification operation comprises unconditionally setting the sign bit of the value from the first plurality of input queues to a value when the sign modification field of the configuration value stores a source sign command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify 
However, the combination thus far does not entail the value is stored in an input queue of the second one or more input queues.
On the other hand, Ahsan discloses of a sign bit being set to a value stored in an input queue (col. 16, lines 43-46, a first plurality of stages 801 (or single bit registers) corresponding to each of stages 3-7 of the pipeline of the preferred embodiment are provided for preserving the sign of a first operand; col. 17, line 9, provides the sign 833; col. 17, line 38, sign information restored).
Ahsan’s teaching supports the capability of retaining a sign for future use, which is desirable in certain applications (Ahsan, col. 16, lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ahsan with the combination of Fleming and Oberman in order to support the capability of retaining a sign for future use, which is desirable in certain applications. Additionally, this modification merely entails applying a known technique (Ahsan’s technique of a sign bit being set to a value stored in an input queue) to a known device (method, or product) ready for improvement (the combination of Fleming and Oberman, as explained above) to yield predictable results (the combination of Fleming and Oberman, wherein the sign bit is set to a value stored in an input queue of the aforementioned second one or more input queues of the combination of Fleming and Oberman), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 24, the combination thus far entails the processing element further comprises a second one or more input queues coupled to the network (Fleming, [0119], line 10, control input buffer 922) and having a second width that is narrower than the multiple bit width of the first plurality of input queues (Fleming, [0119], lines 20-21, data in control input buffer 922 and control output buffer 932 may be a single bit), and the sign bit of the value from the first plurality of input queues is to unconditionally be set to a value when the sign modification field of the configuration value stores a source sign command value (Oberman, [0090], lines 3-7, any of the operations listed in FIG. 4 might specify that the negative of an operand or absolute value of an operand is to be used. Blocks 618, 620, 622 can invert the sign bit to negate an operand or force the sign bit to the non-negative state).
However, the combination thus far does not entail the value is stored in an input queue of the second one or more input queues.
On the other hand, Ahsan discloses of a sign bit being set to a value stored in an input queue (col. 16, lines 43-46, a first plurality of stages 801 (or single bit registers) corresponding to each of stages 3-7 of the pipeline of the preferred embodiment are provided for preserving the sign of a first operand; col. 17, line 9, provides the sign 833; col. 17, line 38, sign information restored).
Ahsan’s teaching supports the capability of retaining a sign for future use, which is desirable in certain applications (Ahsan, col. 16, lines 24-26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ahsan with the combination of Fleming and Oberman in order to support the capability of retaining a sign for future use, which is desirable in certain applications. Additionally, this modification merely . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heinle (US 20030156625 A1) discloses a conditional negation based on when a certain mode is selected (see paragraph [0061]), which is relevant to the recited conditional negating and inverting. 
Seki (US 20050097155 A1) discloses a sign reversal portion in Figure 2, which is relevant to the recited sign modification circuit. 
Siu (US 20060101244 A1) disclose conditional inverter circuits that are controlled by an OPCTL signal in paragraph [0075], which is relevant to the recited sign modification circuit and the conditional inversion command. 
Kawahito (US 20130311981 A1) discloses changing only a sign by a bit operation (see paragraph [0090], which is relevant to the recited sign modification operation.
Fleming, JR et al. (US 20180189231 A1) is relevant for the same reasons as the reference by Fleming, JR that was relied upon in the prior art rejection section above. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.